Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF ESSENDANT INC. A Delaware Corporation As of December 13, 2016 TABLE OF CONTENTS Article I OFFICES 1 Registered Office and Agent 1 Other Offices 1 Article II MEETINGS OF STOCKHOLDERS 1 Annual Meeting 1 Special Meeting 2 Place of Meetings 2 Notice of Meeting 2 Advance Notice of Stockholder Business; Nominations to Board of Directors 3 Voting List 8 Quorum 8 Required Vote; Withdrawal of Quorum 8 Method of Voting; Proxies; Meeting by Remote Communication 9 Record Date 10 Conduct of Meetings 11 Inspectors 11 Adjournments 12 Action Without a Meeting 12 Article III DIRECTORS 13 Management 13 Number; Qualification; Election; Term 13 Chairman 14 Change in Number 14 Removal; Resignation 14 Newly Created Directorships and Vacancies 14 Nomination of Director Candidates 14 Meetings of Directors, Corporate Officers; Books and Records 15 First Meeting 15 Election of Officers 15 Regular Meetings 15 Special Meetings 15 Notice 15 Quorum; Majority Vote 15 Procedure 16 Compensation 16 Action by Written Consent 16 Telephonic Meetings Permitted 17 Reliance upon Records 17 Interested Directors 17 Article IV COMMITTEES 18 Designation 18 Number; Qualification; Term 18 Authority 18 Committee Changes 19 Alternate Members of Committees 19 Regular Meetings 19 Special Meetings 19 Quorum; Majority Vote 19 Minutes 19 Responsibility 20 Action Telephonically or Without Meeting 20 Article V NOTICE 20 Method 20 Waiver 20 Article VI OFFICERS 20 Number; Titles; Term of Office 20 Removal; Resignation 21 Vacancies 21 Authority 21 Compensation 21 The President 21 The Vice Presidents 22 The Secretary 22 Assistant Secretaries 22 The Treasurer 22 Subordinate Officers; Delegated Authority to Appoint Subordinate Officers 23 Bond 23 Assistant Treasurers 23 Article VII CERTIFICATES AND STOCKHOLDERS 23 Certificates for Shares 23 Replacement of Lost or Destroyed Certificates 24 Transfer of Shares 24 Registered Stockholders 24 Regulations 24 Legends 25 Article VIII INDEMNIFICATION 25 Right to Indemnification of Directors and Officers 25 Advancement of Expenses of Directors and Officers 25 Claims by Officers or Directors 25 Indemnification of Employees 26 Advancement of Expenses of Employees 26 Non-Exclusivity of Rights 26 Other Indemnification 26 Insurance 26 Amendment or Repeal 27 Article IX MISCELLANEOUS PROVISIONS 27 Dividends 27 Reserves 27 Books and Records 27 Fiscal Year 27 Seal 27 Resignations 27 Securities of Other Corporations 28 Invalid Provisions 28 Mortgages, etc. 28 Checks 28 Headings 28 References 28 Amendments 28 Forum for Adjudication of Certain Disputes 29 AMENDED AND RESTATED BYLAWS
